SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                     State v. Mark Dunbar (A-94-15) (077839)

Argued April 24, 2017 -- Decided July 10, 2017

FERNANDEZ-VINA, J., writing for the Court.

         In this appeal, the Court considers the appropriate standard for police officers to conduct a canine sniff for
the detection of narcotics. In particular, the Court determines whether police require reasonable suspicion of a drug
offense to effect a canine sniff during a motor vehicle stop.

         On May 3, 2013, around 10:20 p.m., Bradley Beach Police Officer Michael Tardio observed a green Ford
Focus parked in one of QuickChek’s handicapped-reserved spaces. The car’s New Jersey license plate did not bear
a handicapped designation, nor was there a handicapped designation placard on display in the car’s interior.

         Officer Tardio recognized the car as that of defendant Mark Dunbar. On May 2, 2013, the Bradley Beach
Police received information from the Manasquan Police Department that a female reported she “was getting her
drugs from Mark Dunbar.” The anonymous informant also reported that Dunbar used a green Ford Focus, with a
New Jersey license plate matching that of the car parked at QuickChek, to distribute narcotics.

          Officer Tardio pulled into the QuickChek parking lot to initiate a motor vehicle stop, exited his patrol car,
and approached the suspect vehicle. While Officer Tardio spoke with Dunbar, Officer Major arrived on the scene as
backup. Officer Major was accompanied by a narcotics canine. Upon Officer Major’s arrival, Officer Tardio
instructed Dunbar to exit the vehicle and walk toward Officer Major while he spoke with Lisa Parker. Then, Lisa’s
sister, Deborah Parker, exited the QuickChek. At that time, Officer Tardio confirmed that all three individuals
arrived at the QuickChek together, connecting them to Dunbar’s vehicle.

          After identifying all three individuals, Officer Tardio “immediately” contacted dispatch to request a
warrant search; the search returned an outstanding warrant for Deborah Parker. Officer Tardio requested the
presence of a female officer to arrest Deborah Parker. Officer Tardio testified that it “maybe” took about two
minutes for the female officer to arrive. In the meantime, Officer Tardio spoke with Dunbar and advised him of the
recent allegations that he was selling drugs. Dunbar denied any wrongdoing. Officer Tardio informed Dunbar that
Officer Major and his narcotics canine would conduct a sniff around the vehicle’s exterior. The canine positively
indicated the presence of narcotics. The record is unclear as to whether the canine sniff took place while the officers
were waiting for the arrival of the female officer from Asbury Park or after she arrived.

         Officer Tardio instructed Dunbar that he could consent to a search of his vehicle or have his car impounded
pending a search warrant. Dunbar initially refused consent but changed his mind when a tow truck arrived. Officer
Tardio read Dunbar his rights. With Dunbar’s permission, the officers searched the vehicle’s trunk, from which they
recovered Xanax, oxycodone, and heroin. The officers arrested Dunbar and Deborah Parker. A Monmouth County
grand jury indicted Dunbar for three counts of third-degree possession of controlled dangerous substances.

          Prior to trial, Dunbar moved to suppress the drugs. The court granted Dunbar’s motion, holding that the
officers did not have reasonable suspicion that Dunbar was engaged in a drug transaction in his vehicle in the
QuickChek parking lot at that time and therefore could not perform a canine sniff. Furthermore, the court held that,
based on the number of officers and the threat of towing his vehicle, Dunbar did not voluntarily provide consent.

         Ten days later, the State moved for reconsideration in light of the then-recent United States Supreme Court
decision, Rodriguez v. United States, 575 U.S. ___, 135 S. Ct. 1609 (2015). The trial court denied the motion. The
court explained, “[t]he State has not met its burden of proof that the time for tasks necessitated by [Dunbar’s] traffic
violation included the time of the dog sniff.” The court entered an order denying reconsideration.

                                                           1
          Prior to trial, the Appellate Division affirmed the suppression of the drugs. Citing prior Appellate Division
cases, the court posited that New Jersey’s standard for canine sniffs is reasonable suspicion. The court concluded
that the officers did not harbor reasonable suspicion that Dunbar or the Parker sisters were engaged in drug activity
and found that the officers lacked reasonable suspicion to effectuate the canine sniff. The panel also affirmed the
trial court’s holding on consent.

         The Court granted the State’s motion for leave to appeal. 226 N.J. 543 (2016).

HELD: The Court adopts the federal standard barring unnecessary delays for the purpose of canine sniffs. Officers do
not need reasonable suspicion of a drug offense provided that the canine sniff does not prolong the stop beyond the time
required to complete the stop’s mission.

1. The Fourth Amendment to the United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution
equally guarantee “[t]he right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” A lawful roadside stop by a police officer constitutes a seizure under both
Constitutions. To justify such a seizure, a police officer must have a reasonable and articulable suspicion that the driver
of a vehicle, or its occupants, is committing a motor-vehicle violation or a criminal or disorderly persons offense.
During an otherwise lawful traffic stop, a police officer may inquire into matters unrelated to the justification for the
traffic stop. An officer’s ability to pursue incidental inquiries, however, is not without limitations. Specifically, the
incidental checks may not be performed “in a way that prolongs the stop, absent the reasonable suspicion ordinarily
demanded to justify detaining an individual.” Rodriguez, supra, 135 S. Ct. at 1615. (pp. 13-16)

2. In United States v. Place, the United States Supreme Court held that a canine sniff does not constitute a “search”
within the meaning of the Fourth Amendment. 462 U.S. 696, 706-07 (1983). The Court reasoned that a canine sniff
is so limited in the manner of investigation and in the noncontraband items it reveals that it is “much less intrusive
than a typical search.” Id. at 707. In Illinois v. Caballes, 543 U.S. 405, 408 (2005), the Court held that “a dog sniff
would not change the character of a traffic stop that is lawful at its inception and otherwise executed in a reasonable
manner, unless the dog sniff itself infringed [upon the defendant’s] constitutionally protected interest in privacy.” In
Rodriguez, supra, the Court reaffirmed its holding that, although an officer “may conduct certain unrelated checks
during an otherwise lawful traffic stop,” the officer “may not do so in a way that prolongs the stop, absent the
reasonable suspicion ordinarily demanded to justify detaining an individual.” 135 S. Ct. at 1615. The federal
standard does not require particularized reasonable suspicion to conduct a canine sniff during the course of a routine
traffic stop. But if the canine sniff extends the traffic stop beyond the time reasonably required to complete the
traffic stop’s purpose, the sniff is unlawful absent independent reasonable suspicion of criminal activity. (pp. 16-20)

3. The Appellate Division has echoed some of the federal approach regarding canine sniffs but has departed from
the federal standard by requiring reasonable and articulable suspicion to justify canine sniffs. (pp. 20-22)

4. The Court now adopts the federal standard for canine sniffs. Accordingly, an officer does not need reasonable
suspicion independent from the justification for a traffic stop in order to conduct a canine sniff but may not conduct
a canine sniff in a manner that prolongs a traffic stop beyond the time required to complete the stop’s mission,
unless he possesses reasonable and articulable suspicion to do so. In other words, in the absence of such suspicion,
an officer may not add time to the stop. (pp. 23-25)

5. Applying this legal standard to Dunbar’s appeal, two issues arise: whether the canine sniff prolonged Officer
Tardio’s traffic stop beyond the time reasonably required to address Dunbar’s parking infraction, and, if so, whether
this delay was justified by independent reasonable suspicion that Dunbar possessed drugs at that time. The record
does not provide sufficient information. The Court expresses no opinion as to whether the canine sniff prolonged
the traffic stop or whether the totality of the circumstances generated reasonable suspicion that Dunbar possessed
drugs at the time of the stop, leaving those determinations to the trial court on remand. (pp. 26-27)

         The judgment of the Appellate Division is REVERSED and the matter is REMANDED for proceedings
consistent with this opinion.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, SOLOMON,
and TIMPONE join in JUSTICE FERNANDEZ-VINA’s opinion.

                                                           2
                                         SUPREME COURT OF NEW JERSEY
                                           A-94 September Term 2015
                                                    077839

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

MARK DUNBAR,

    Defendant-Respondent.


         Argued April 24, 2017 – Decided July 10, 2017

         On appeal from the Superior Court, Appellate
         Division.

         Frank Muroski, Deputy Attorney General,
         argued the cause for appellant (Christopher
         S. Porrino, Attorney General, attorney;
         Frank Muroski, of counsel and on the
         briefs).

         Stefan Van Jura, Deputy Public Defender II,
         argued the cause for respondent (Joseph E.
         Krakora, Public Defender, attorney; Stefan
         Van Jura, of counsel and on the briefs).


    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    In this appeal, we consider the appropriate standard for

police officers to conduct a canine sniff for the detection of

narcotics.     In particular, we are called upon to determine

whether police require reasonable suspicion of a drug offense to

effect a canine sniff during a motor vehicle stop.     We conclude

that officers do not need such reasonable suspicion provided

that the canine sniff does not prolong the stop beyond the time

                                   1
required to complete the stop’s mission.     We adopt the federal

standard barring unnecessary delays for the purpose of canine

sniffs.

    The Bradley Beach Police Department knew defendant Mark

Dunbar through several previous incidents and had recently

received two tips that he was selling drugs.     In 2013, a police

officer initiated a motor vehicle stop of Dunbar and two

passengers for parking in a handicapped parking space.

    Shortly thereafter, another officer arrived with a canine

trained to detect the presence of narcotics.     The police

instructed Dunbar to exit his vehicle.     The first officer then

checked if Dunbar and his two passengers had any outstanding

warrants.    Because one of the female passengers had an

outstanding warrant, the police called a female officer from a

nearby municipality to arrest her.

    At some point, either while waiting for the female

officer’s arrival or shortly after her arrival, the second

officer walked his canine around Dunbar’s car.     The canine

signaled the presence of drugs.    Faced with this information,

Dunbar consented to a search of his car, which revealed

narcotics.    The State charged him with drug possession.

    Dunbar moved to suppress the drugs recovered from his car.

The trial court granted Dunbar’s suppression motion, concluding

that the police did not have the requisite reasonable suspicion

                                  2
that Dunbar was engaged in drug activity to conduct the canine

sniff around Dunbar’s car.   The State filed a motion to

reconsider based on the then-recent United States Supreme Court

decision, Rodriguez v. United States, 575 U.S. ___, 135 S. Ct.
1609, 191 L. Ed. 2d 492 (2015), which held that officers do not

need reasonable suspicion to conduct a canine sniff but that

they cannot delay a traffic stop to perform such a sniff.     The

court denied the State’s motion.

    The Appellate Division affirmed, holding that police

officers need reasonable suspicion independent of the

justifications for a traffic stop to perform a canine sniff.

Despite recognizing that the timeline was unclear, the appellate

panel also held that the canine sniff did not unreasonably

prolong the traffic stop.

    For the reasons set forth in this opinion, we reverse the

grant of Dunbar’s motion to suppress and remand for further

factfinding.   Specifically, we direct the trial court to assess

whether the canine sniff prolonged the traffic stop and, if so,

whether independent reasonable suspicion supported that delay.

                                I.

                                A.

    The following facts derive from the undisputed testimony at

defendant’s motion to suppress hearing.   On May 3, 2013, around

10:20 p.m., Bradley Beach Police Officer Michael Tardio was on

                                   3
patrol in a marked police vehicle.    As he drove past a QuickChek

convenience store, he observed a green Ford Focus parked in one

of QuickChek’s handicapped-reserved spaces.    The car’s New

Jersey license plate did not bear a handicapped designation, nor

was there a handicapped designation placard on display in the

car’s interior.

    Officer Tardio recognized the car as that of defendant Mark

Dunbar.   Officer Tardio had personal knowledge of Dunbar through

Dunbar’s “many” prior interactions with law enforcement.       In

2012, the Bradley Beach Police had arrested Dunbar for a

narcotics offense.     One week prior to the QuickChek traffic

stop, Officer Tardio had received information from two sources -

- one identified informant and one anonymous informant -- about

Dunbar’s alleged drug distribution activities in the area.

    On April 28, 2013, five days prior to the traffic stop,

Officer Tardio responded to Dunbar’s complaints about harassing

text messages he received from his friend’s husband.    Officer

Tardio met with Dunbar at his apartment, where Dunbar showed him

a text message threatening to harm him if he continued to sell

narcotics to the sender’s wife.    Officer Tardio contacted the

sender, who acknowledged sending the message and explained that

his wife was a recovering drug addict to whom Dunbar had

recently sold pills.

    Then, on May 2, 2013, one day before the traffic stop, the

                                  4
Bradley Beach Police received information about Dunbar from the

Manasquan Police Department.    Specifically, the Manasquan Police

relayed that a female, who “wanted to remain anonymous,”

reported she “was getting her drugs from Mark Dunbar,” and

disclosed his home address.    The anonymous informant also

reported that Dunbar used a green Ford Focus, with a New Jersey

license plate matching that of the car parked at QuickChek, to

distribute narcotics.

    Returning to May 3, 2013, the evening in question, Officer

Tardio pulled into the QuickChek parking lot to initiate a motor

vehicle stop, activating his emergency lights and pulling behind

Dunbar’s car.    Office Tardio exited his patrol car and

approached the suspect vehicle.    He observed Dunbar in the

driver’s seat, as well as Lisa Parker, whom the officer also

recognized from “[m]any prior dealings,” in the rear passenger

seat.     Dunbar admitted to the officer that he parked in a

handicapped space without possessing the appropriate license

plate or placard because one of his passengers “had a bad back.”

    While Officer Tardio spoke with Dunbar, Bradley Beach

Police Officer Major arrived on the scene as backup.       Officer

Major was accompanied by a narcotics canine.     Upon Officer

Major’s arrival, Officer Tardio instructed Dunbar to exit the

vehicle and walk toward Officer Major while he spoke with Lisa

Parker.    Then, Lisa’s sister, Deborah Parker, whom Officer

                                   5
Tardio also knew through prior encounters, exited the QuickChek.

At that time, Officer Tardio confirmed that all three

individuals arrived at the QuickChek together, connecting them

to Dunbar’s vehicle.

    After identifying all three individuals, Officer Tardio

“immediately” contacted dispatch to request a warrant search;

the search returned an outstanding warrant for Deborah Parker.

Officer Tardio requested the presence of a female officer to

arrest Deborah Parker.   He testified that it is standard

procedure to have a female officer search and arrest female

suspects.   Dispatch sent a nearby female officer from the Asbury

Park Police Department because the Bradley Beach Police did not

have a female officer on duty.

    Officer Tardio testified that it “maybe” took about two

minutes for the female officer to arrive from Asbury Park.       In

the meantime, Officer Tardio spoke with Dunbar and advised him

of the recent allegations that he was selling drugs.    Dunbar

denied any wrongdoing.   At this point, Officer Tardio informed

Dunbar that Officer Major and his narcotics canine would conduct

a sniff around the vehicle’s exterior.   After Officer Major

walked the canine around the vehicle, the canine positively

indicated the presence of narcotics.

    The record is unclear as to whether the canine sniff took

place while the officers were waiting for the arrival of the

                                 6
female officer from Asbury Park or after she arrived.     Officer

Tardio’s testimony did not specify the time of the canine sniff

or whether the canine sniff substantially delayed the traffic

stop.   Before this Court, the State asserted that the canine

sniff and the arrival of the female officer occurred “almost

simultaneously,” but did not offer an exact order of the events.

The precise chronology of the canine sniff, specifically when

the canine walked around Dunbar’s vehicle and whether the sniff

prolonged the purpose of the traffic stop, remains uncertain.

    Given the positive canine sniff, Officer Tardio instructed

Dunbar that he could consent to a search of his vehicle or have

his car impounded pending a search warrant.    Dunbar initially

refused consent but changed his mind when a tow truck arrived

about ten minutes later.   Officer Tardio read Dunbar his rights,

including the right to refuse consent, the right to revoke

consent, and the right to be present during the search.     With

Dunbar’s permission, the officers searched the vehicle’s trunk,

from which they recovered Xanax, oxycodone, and heroin.     The

officers arrested Dunbar and Deborah Parker.

                                B.

    At the time of his arrest, Dunbar was charged with parking

in a handicapped parking space, contrary to N.J.S.A. 39:4-

138(o), and possession of controlled dangerous substances (CDSs)

by a motor vehicle operator, contrary to N.J.S.A. 39:4-49.1.

                                 7
Subsequently, a Monmouth County grand jury indicted Dunbar for

three counts of third-degree possession of CDSs, contrary to

N.J.S.A. 2C:35-10(a)(1).

    Prior to trial, Dunbar moved to suppress the drugs seized

from the trunk of his vehicle.    The parties argued the motion in

January 2015.    The State presented Officer Tardio as its sole

witness; Dunbar neither testified nor presented any witnesses.

Defense counsel asserted that the canine sniff was not supported

by reasonable suspicion and that Dunbar’s consent was coerced.

The State averred that the officers had reasonable suspicion

that Dunbar was engaged in narcotics sales and that his consent

was voluntary.

    At the close of arguments from each party, the court

rendered an oral decision granting Dunbar’s suppression motion.

The court found Officer Tardio to be a credible witness who had

acted appropriately in stopping Dunbar and investigating the

individuals for warrants.   The court also concluded that Officer

Tardio acted diligently in questioning Dunbar about the

narcotics allegations.

    The court held, however, that the officers did not have

reasonable suspicion that Dunbar was engaged in a drug

transaction in his vehicle in the QuickChek parking lot at that

time and therefore could not perform a canine sniff.

Furthermore, the court held that, based on the number of

                                  8
officers and the threat of towing his vehicle, Dunbar did not

voluntarily provide consent.   Accordingly, the court suppressed

the evidence recovered from Dunbar’s trunk.

    Ten days later, the State moved for reconsideration in

light of the then-recent United States Supreme Court decision,

Rodriguez, supra, 575 U.S. at ___, 135 S. Ct. at 1609, 191 L.

Ed. 2d at 492.   The trial court denied the motion.   The court

explained,

         [t]he State did not establish the time
         necessary to handle the matter of [Dunbar’s]
         parking violation. Accordingly, the State did
         not establish that, during the time necessary
         to handle the matter of [Dunbar’s] parking
         violation, the police performed the dog sniff.
         The State has not met its burden of proof that
         the time for tasks necessitated by [Dunbar’s]
         traffic violation included the time of the dog
         sniff. Police did not have probable cause to
         believe that, at the time and place before the
         dog sniff, [Dunbar] possessed CDSs.

Consequently, the court entered an order denying

reconsideration.

    Prior to trial, the Appellate Division granted the State

leave to appeal.   In an unpublished, per curiam opinion, the

Appellate Division affirmed the suppression of the drugs seized

from Dunbar’s trunk.

    The appellate panel accepted that Officer Tardio

appropriately stopped Dunbar to issue him a ticket for parking

in a handicapped parking space, justifiably ordered Dunbar out


                                 9
of his vehicle during the course of the traffic stop, and

properly detained Dunbar and his passengers to conduct a warrant

check.   Nonetheless, the panel concurred with the trial judge’s

initial determination that “the officers lacked a reasonable

suspicion that [Dunbar] possessed drugs or was involved in

narcotics activity at the time and place of the stop.”

    Citing prior Appellate Division cases, the court posited

that New Jersey’s standard for canine sniffs is reasonable

suspicion.   The appellate panel stated that officers may conduct

a canine sniff even if it prolongs a traffic stop, provided that

the officers have reasonable suspicion of drug possession.

Applying that standard to the canine sniff of Dunbar’s vehicle,

the court concluded that the officers did not harbor reasonable

suspicion that Dunbar or the Parker sisters were engaged in drug

activity.    Accordingly, the panel found that the officers lacked

reasonable suspicion to effectuate the canine sniff.     The panel

also affirmed the trial court’s holding on consent because,

without the canine sniff, there was insufficient reasonable

suspicion to seek Dunbar’s consent to search.

    Although not central to its holding, the Appellate Division

briefly discussed the potential delay caused by the canine

sniff.   The panel disagreed with the trial court’s findings to

the extent that the court found the canine sniff to cause an

unreasonable delay of the traffic stop.   In a footnote, however,

                                 10
the appellate court conceded that “the exact timing of events is

unclear from the record.”

    We granted the State’s motion for leave to appeal.      226
N.J. 543 (2016).

                                II.

                                A.

    The State urges this Court to reverse the judgment of the

Appellate Division and align our standard with the federal

approach to canine sniffs.   The State argues that Fourth

Amendment jurisprudence supports the “compelling and

unambiguous” conclusion that a police officer does not need

reasonable suspicion to subject a lawfully stopped vehicle to a

canine sniff for drug detection purposes.

    Relying upon United States Supreme Court caselaw, the State

avers that canine sniffs do not require reasonable suspicion

because they are far less intrusive than a search and are

therefore regarded as sui generis.    According to the State,

Dunbar presents no justification for deviating from well-

established Fourth Amendment precedent regarding canine sniffs.

The State further contends that requiring reasonable suspicion

to conduct canine sniffs would grant criminals a windfall “while

affording no legitimate privacy protections to the law-abiding

public.”   The State stresses that canine sniffs are necessary

not only for narcotics investigations, but also for catching

                                11
terrorists and child abductors.    The State maintains that the

narcotics-trained canines at issue are reliable.

    Next, the State asserts that the Appellate Division

misconstrued prior New Jersey caselaw in concluding that police

need reasonable suspicion to effect a canine sniff.    The State

claims that any Appellate Division holdings to the contrary were

“mistakenly [written] in dicta” and run counter to the

approaches of the overwhelming majority of other states.

    In the alternative, the State argues that Officer Tardio

articulated a reasonable suspicion that Dunbar’s vehicle

contained evidence of narcotics trafficking.    The State cites to

the following factors that informed Tardio’s suspicions:

Dunbar’s run-ins with the police, including his previous drug

arrest; the two recent tips that Dunbar was selling drugs,

including one that referenced Dunbar’s car; and the presence of

a person in Dunbar’s car with an outstanding warrant.    According

to the State, the totality of those circumstances established

reasonable suspicion to conduct the canine sniff.

                                  B.

    Dunbar argues that, under Article I, Paragraph 7 of the New

Jersey Constitution, reasonable suspicion -- separate from the

suspicion necessary for a motor vehicle stop -- is required

before police may subject a lawfully stopped vehicle to a canine

sniff.   Conceding that the Appellate Division’s jurisprudence

                                  12
has been inconsistent as to the proper canine-sniff standard,

Dunbar urges this Court to break definitively from the federal

approach.

    Dunbar emphasizes New Jersey’s “rich history of affording

our citizens greater protections than the federal constitution”

and asserts that requiring reasonable suspicion to conduct

canine sniffs is consistent with that tradition.   Dunbar avers

that the federal standard permits unbridled and indiscriminate

canine sniffs, which intrude upon citizens’ constitutionally

guaranteed rights.   Dunbar further maintains that narcotics

canines are unreliable and frequently alert to false positives,

subjecting law-abiding citizens to unwarranted intrusions.

    In the alternative, Dunbar contends that, even if Officer

Tardio possessed a reasonable suspicion that Dunbar was selling

drugs out of his vehicle, the State failed to bear its

additional burden of showing that the canine sniff did not

unreasonably prolong the otherwise lawful traffic stop.

                               III.

                                A.

    The Fourth Amendment to the United States Constitution and

Article I, Paragraph 7 of the New Jersey Constitution equally

guarantee “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable

searches and seizures.”   U.S. Const. amend. IV; N.J. Const. art.

                                13
I, ¶ 7.

    A lawful roadside stop by a police officer constitutes a

seizure under both the Federal and New Jersey Constitutions.

Arizona v. Johnson, 555 U.S. 323, 333, 129 S. Ct. 781, 788, 172
L. Ed. 2d 694, 704 (2009); State v. Scriven, 226 N.J. 20, 33

(2016).    In order to justify such a seizure, “a police officer

must have a reasonable and articulable suspicion that the driver

of a vehicle, or its occupants, is committing a motor-vehicle

violation or a criminal or disorderly persons offense.”

Scriven, supra, 226 N.J. at 33-34.

    During an otherwise lawful traffic stop, a police officer

may inquire “into matters unrelated to the justification for the

traffic stop.”   Johnson, supra, 555 U.S. at 333, 129 S. Ct. at

788, 172 L. Ed. 2d at 704; see also State v. Dickey, 152 N.J.
468, 479 (1998) (“[T]he reasonableness of [a] detention is not

limited to investigating the circumstances of the traffic

stop.”).

    For instance, a police officer may make “ordinary inquiries

incident to [the traffic] stop,” Rodriguez, supra, 575 U.S. at

___, 135 S. Ct. at 1615, 191 L. Ed. 2d at 499 (alteration in

original) (quoting Illinois v. Caballes, 543 U.S. 405, 408, 125
S. Ct. 834, 837, 160 L. Ed. 2d 842, 847 (2005)), such as

“checking the driver’s license,” verifying whether the driver

has any outstanding warrants, “and inspecting the automobile’s

                                 14
registration and proof of insurance,” ibid.    And if, as a result

of the initial stop or further inquiries, “the circumstances

‘give rise to suspicions unrelated to the traffic offense, an

officer may broaden [the] inquiry and satisfy those

suspicions.’”   Dickey, supra, 152 N.J. at 479-80 (alteration in

original) (quoting United States v. Johnson, 58 F.3d 356, 357-58

(8th Cir.), cert. denied, 516 U.S. 936, 116 S. Ct. 348, 133 L.

Ed. 2d 245 (1995)).

    An officer’s ability to pursue incidental inquiries,

however, is not without limitations.   A lawful traffic stop can

transform into an unlawful detention “if its manner of execution

unreasonably infringes” on constitutionally protected interests.

Caballes, supra, 543 U.S. at 407, 125 S. Ct. at 837, 160 L. Ed.
2d at 846.   Specifically, the incidental checks performed by a

police officer may not be performed “in a way that prolongs the

stop, absent the reasonable suspicion ordinarily demanded to

justify detaining an individual.”    Rodriguez, supra, 575 U.S. at

___, 135 S. Ct. at 1615, 191 L. Ed. 2d at 499; see also Dickey,

supra, 152 N.J. at 476-79 (noting that detention can become

unlawful if longer than needed to diligently investigate

suspicions).

    Accordingly, “[a] seizure that is justified solely by the

interest in issuing a warning ticket to the driver can become

unlawful if it is prolonged beyond the time reasonably required

                                15
to complete that mission.”   Caballes, supra, 543 U.S. at 407,
125 S. Ct. at 837, 160 L. Ed. 2d at 846; see also State v.

Coles, 218 N.J. 322, 344 (2014) (“[T]he detention must be

reasonable both at its inception and throughout its entire

execution.”).

    Having reviewed the overarching constitutional principles

at issue in this appeal, we now turn to the relevant

jurisprudence concerning canine sniffs.

                                B.

    The United States Supreme Court has addressed the

constitutionality of canine sniffs on several occasions.     In

United States v. Place, the Court considered a canine sniff

performed at an airport to inspect the defendant’s luggage.       462
U.S. 696, 698-700, 103 S. Ct. 2637, 2639-41, 77 L. Ed. 2d 110,

115-16 (1983).   The Court held that a canine sniff does not

constitute a “search” within the meaning of the Fourth

Amendment.   Id. at 706-07, 103 S. Ct. at 2644-45, 77 L. Ed. 2d

at 120-21.   In reaching that conclusion, the Court reasoned that

a canine sniff is so limited in the manner of investigation and

in the noncontraband items it reveals that it is “much less

intrusive than a typical search.”    Id. at 707, 103 S. Ct. at

2644, 77 L. Ed. 2d at 121.   The Court thus characterized canine

sniffs as sui generis.   Id. at 707, 103 S. Ct. at 2644-45, 77 L.

Ed. 2d at 121.

                                16
    The Court has since reaffirmed its conclusion that a canine

sniff does not present a search subject to the Fourth Amendment.

In City of Indianapolis v. Edmond, the Court held that officers

walking a drug-sniffing canine around a vehicle stopped at a

checkpoint did not transform an otherwise lawful seizure into a

search.     531 U.S. 32, 40, 121 S. Ct. 447, 453, 148 L. Ed. 2d
333, 342-43 (2000).

    The Supreme Court clarified its approach to canine sniffs

conducted during routine traffic stops in two cases.      In

Caballes, supra, a trooper pulled the defendant over for

speeding. 543 U.S. at 406, 125 S. Ct. at 836, 160 L. Ed. 2d at

845-46.    As the trooper wrote the defendant a warning ticket, a

second trooper arrived with a canine trained to detect

narcotics, which he walked around the defendant’s vehicle.

Ibid.   The canine detected the presence of drugs, leading to a

search that uncovered marijuana.       Id. at 406, 125 S. Ct. at 836,

160 L. Ed. 2d at 846.     The entire affair took approximately ten

minutes.    Ibid.   The Illinois Supreme Court held that the canine

sniff was unconstitutional because the troopers did not have

reasonable suspicion that the defendant possessed narcotics.

Id. at 408, 125 S. Ct. at 837, 160 L. Ed. 2d at 846.

    The United States Supreme Court reversed, holding that “a

dog sniff would not change the character of a traffic stop that

is lawful at its inception and otherwise executed in a

                                  17
reasonable manner, unless the dog sniff itself infringed [upon

the defendant’s] constitutionally protected interest in

privacy.”   Id. at 408, 125 S. Ct. at 837, 160 L. Ed. 2d at 847.

The Court concluded that the canine sniff, which took place

outside of the defendant’s vehicle while the troopers were in

the process of carrying out the traffic violation, did not

infringe upon the defendant’s privacy interests.    Id. at 408-10,

125 S. Ct. at 837-38, 160 L. Ed. 2d at 847-48.     In sum, the

troopers did not need reasonable suspicion that the defendant

was engaged in narcotics trafficking to conduct the canine

sniff.

    Elaborating on its holding in Caballes, the Supreme Court

later addressed whether police can extend an otherwise completed

traffic stop in order to conduct a canine sniff, absent

independent reasonable suspicion.    In Rodriguez, supra, a canine

officer pulled the defendant over for a traffic violation.       575

U.S. at ___, 135 S. Ct. at 1612, 191 L. Ed. 2d at 496.      After

completing a records check on the defendant and his passenger,

the officer issued a written warning.    Id. at ___, 135 S. Ct. at

1613, 191 L. Ed. 2d at 497.   At that point, with the

justification for the traffic stop “out of the way,” the officer

performed a canine sniff around the defendant’s vehicle,

resulting in a positive indication of narcotics.    Ibid.    A

subsequent search uncovered methamphetamine.    Ibid.

                                18
    The Court reaffirmed its holding that, although an officer

“may conduct certain unrelated checks during an otherwise lawful

traffic stop,” the officer “may not do so in a way that prolongs

the stop, absent the reasonable suspicion ordinarily demanded to

justify detaining an individual.”     Id. at ___, 135 S. Ct. at

1615, 191 L. Ed. 2d at 499.   The Court explained that a canine

sniff is a check unrelated to the mission of a traffic stop.

Ibid.   Applying that analysis to the facts of Rodriguez, the

Court stated:

          If an officer can complete traffic-based
          inquiries expeditiously, then that is the
          amount of “time reasonably required to
          complete [the stop’s] mission.” As we said in
          Caballes and reiterate today, a traffic stop
          “prolonged beyond” that point is “unlawful.”
          The critical question, then, is not whether
          the dog sniff occurs before or after the
          officer issues a ticket . . . but whether
          conducting the sniff “prolongs” -- i.e., adds
          time to -- “the stop.”

          [Id. at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d
          at 500-01 (alteration in original) (citations
          omitted).]

    Therefore, the Court remanded for the lower court to

determine whether independent reasonable suspicion justified

detaining the defendant “beyond completion of the traffic

infraction.”    Id. at ___, 135 S. Ct. at 1616-17, 191 L. Ed. 2d

at 501.

    To summarize, the federal standard does not require

particularized reasonable suspicion to conduct a canine sniff

                                 19
during the course of a routine traffic stop.    But if the canine

sniff extends the traffic stop beyond the time reasonably

required to complete the traffic stop’s purpose, the sniff is

unlawful absent independent reasonable suspicion of criminal

activity.    See Brent E. Newton, The Real-World Fourth Amendment,

43 Hastings Const. L.Q. 759, 793 (2016) (describing federal

standard).

                                  C.

    This Court has yet to address New Jersey’s standard for

conducting a canine sniff.   The Appellate Division has reached

the issue several times, yielding inconsistent results.

    In State v. Cancel, the Appellate Division addressed a

canine sniff performed on the defendant’s luggage in an airport.

256 N.J. Super. 430, 433 (App. Div. 1992), certif. denied, 134
N.J. 484 (1993).   The Appellate Division upheld the use of the

canine sniff.    Id. at 435-37.   Quoting extensively from Place,

the appellate court explained that canine sniffs are sui generis

and do not constitute searches under the Federal or our State

Constitutions.   Id. at 436-37.   The opinion noted, however, that

“[h]ad [the defendant] been detained without reasonable

suspicion until a narcotics-sniffing canine was brought to the

scene an argument could have been made that the detention was

unlawful and the evidence later uncovered should be suppressed.”

Id. at 435.

                                  20
    In a case decided in 2006, the Appellate Division appeared

to depart from the federal approach to canine sniffs.     In State

v. Elders, one of the issues the appellate court considered was

whether an officer’s threat to call a narcotics canine to a

traffic stop was coercive.   386 N.J. Super. 208, 228-29 (App.

Div. 2006), aff’d in part, rev’d in part, 192 N.J. 224 (2007).

The Appellate Division cited Cancel as support for the position

that “[t]he test of a justifiable use of a drug-sniffing dog is

reasonable suspicion -- the same test applicable to justify a

request for consent to search.”    Id. at 228.   Thus, the court

announced that reasonable suspicion is required before police

may conduct a canine sniff during a lawful traffic stop.       The

appellate court held that the officer in Elders possessed the

reasonable suspicion required to conduct the canine sniff.       Id.

at 229-30.    We did not reach that issue on appeal.

    The reasonable suspicion analysis in Elders informed the

next Appellate Division case on the issue, State v. Baum, 393
N.J. Super. 275 (App. Div. 2007), aff’d as modified, 199 N.J.
407 (2009).    In Baum, the court again addressed whether a threat

to call a narcotics canine during a traffic stop constitutes

coercive action.    Id. at 284.   In holding that the canine sniff

was not coercive, the appellate court perpetuated the perception

that officers need reasonable and articulable suspicion of drug

possession to conduct a canine sniff.     Id. at 290 (citing

                                  21
Elders, supra, 386 N.J. Super. at 229).    The panel concluded

that reasonable suspicion was present based on the facts in

Baum.   Ibid.   Again, we did not reach the issue of the canine

sniff standard in the subsequent appeal.

     Thus, the Appellate Division has echoed some of the federal

approach regarding canine sniffs but has departed from the

federal standard by requiring reasonable and articulable

suspicion to justify canine sniffs.

                                 IV.

     When reviewing a trial court’s decision to grant or deny a

suppression motion, appellate courts “must defer to the factual

findings of the trial court so long as those findings are

supported by sufficient evidence in the record.”     State v.

Hubbard, 222 N.J. 249, 262 (2015).     We will set aside a trial

court’s findings of fact only when such findings “are clearly

mistaken.”   Ibid.   We accord no deference, however, to a trial

court’s interpretation of law, which we review de novo.     State

v. Hathaway, 222 N.J. 453, 467 (2015); State v. Hinton, 216 N.J.
211, 228 (2013).

                                 A.

     The central issue raised in this appeal is the proper basis

for a canine sniff during a lawful traffic stop.    Because this

presents an issue of law, we accord no deference to the trial



                                 22
court’s interpretation.   Hinton, supra, 216 N.J. at 228.   We

hereby adopt the federal standard for canine sniffs.

    First, we endorse the federal determination that a canine

sniff is sui generis and does not transform an otherwise lawful

seizure into a search that triggers constitutional protections.

Place, supra, 462 U.S. at 706-07, 103 S. Ct. at 2644-45, 77 L.

Ed. 2d at 120-21; Edmond, supra, 531 U.S. at 40, 121 S. Ct. at

453, 148 L. Ed. 2d at 342-43.   Canine sniffs do not involve the

unveiling of noncontraband items that would otherwise remain

unexposed to public view and signal only the presence or absence

of illegal items.   Place, supra, 462 U.S. at 707, 103 S. Ct. at

2644, 77 L. Ed. 2d at 121.   Canine sniffs therefore constitute a

unique procedure that is less intrusive than a search.

    Accordingly, we agree with the Appellate Division’s

conclusion in Cancel that a canine sniff performed during a

lawful detention does not constitute a search under the Fourth

Amendment to the United States Constitution or Article I,

Paragraph 7 of the New Jersey Constitution.

    Second, we hereby adopt the federal standard for

determining the manner in which an officer may conduct a canine

sniff during an otherwise lawful traffic stop.   To the extent

that Elders and Baum can be read to suggest a different

standard, we disapprove of that reading.



                                23
    The federal standard, which focuses upon whether the canine

sniff unreasonably prolongs a traffic stop beyond its lawful

purpose, is a functional approach consistent with our caselaw.

It is undisputed that a police officer may investigate

circumstances outside the scope of the justification for a

lawful traffic stop.    Dickey, supra, 152 N.J. at 479-80.   It is

similarly unchallenged that the stop can evolve into an unlawful

detention if its scope expands too far or the stop is

unnecessarily prolonged.   See ibid. (requiring reasonable

suspicion unrelated to traffic offense to broaden inquiry); see

also Coles, supra, 218 N.J. at 344 (requiring detention to be

reasonably based throughout its duration).     Thus, a lawful

traffic stop may turn unconstitutional if the officer overly

broadens the scope or prolongs the stop, absent independent

reasonable suspicion.

    In light of our determination that a canine sniff does not

constitute a search and our reaffirmation that an unreasonably

prolonged traffic stop is an unlawful seizure, the federal

standard best conforms to our jurisprudence.

    Accordingly, we hold today that an officer does not need

reasonable suspicion independent from the justification for a

traffic stop in order to conduct a canine sniff.    See Caballes,

supra, 543 U.S. at 408, 125 S. Ct. at 837, 160 L. Ed. 2d at 847.

At the same time, we emphasize the United States Supreme Court’s

                                 24
admonition that an officer may not conduct a canine sniff in a

manner that prolongs a traffic stop beyond the time required to

complete the stop’s mission, unless he possesses reasonable and

articulable suspicion to do so.    Rodriguez, supra, 575 U.S. at

___, 135 S. Ct. at 1616, 191 L. Ed. 2d at 500-01.    In other

words, in the absence of such suspicion, an officer may not add

time to the stop.   Ibid.   Thus, if an officer has articulable

reasonable suspicion independent from the reason for the traffic

stop that a suspect possesses narcotics, the officer may

continue a detention to administer a canine sniff.     Id. at ___,

135 S. Ct. at 1616-17, 191 L. Ed. 2d at 501.

                                  B.

    Applying this legal standard to Dunbar’s appeal, two issues

arise:   whether the canine sniff prolonged Officer Tardio’s

traffic stop beyond the time reasonably required to address

Dunbar’s parking infraction, and, if so, whether this delay was

justified by independent reasonable suspicion that Dunbar

possessed drugs at that time.

    The record before this Court does not provide sufficient

information to determine whether the canine sniff prolonged

Officer Tardio’s traffic stop.    The trial court did not make

explicit findings as to the chronology of the canine sniff, and

the Appellate Division acknowledged that the record provided

incomplete information about the timeline of events.    Moreover,

                                  25
the Appellate Division premised its holding upon the reasonable

suspicion standard that we reject today.

       Consequently, we reverse the judgment of the Appellate

Division and remand for additional proceedings.    Specifically,

the trial court should focus its factfinding on the “critical

question” of whether the canine sniff prolonged the traffic stop

and, if so, whether independent reasonable suspicion justified

that delay.   Id. at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d at

501.    We express no opinion as to whether the canine sniff

prolonged the traffic stop or whether the totality of the

circumstances generated reasonable suspicion that Dunbar

possessed drugs at the time of the stop.    We leave those

determinations to the trial court on remand.

                                 V.

       The judgment of the Appellate Division is reversed and the

matter is remanded for proceedings consistent with this opinion.


     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-VINA’s
opinion.




                                 26